Citation Nr: 0601899	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-11 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection, effective June 8, 2001, for 
PTSD, and assigned a disability rating of 50 percent.  The 
case was previously before the Board and was remanded in 
October 2003. 

The veteran appealed the 50 percent rating.  In a January 
2005 rating decision, the RO increased the rating from 50 
percent to 70 percent, effective from September 20, 2004.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal..."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the veteran's appeal 
of the assigned rating for his PTSD continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From 2001, the veteran's PTSD has been manifested by 
occupational and social impairment, with near-continuous 
depression, impaired impulse control, and inability to 
maintain effective relationships, but without more severe 
symptoms such as hallucinations, disorientation, or danger of 
hurting self or others.




CONCLUSION OF LAW

From June 8, 2001, the criteria for a 70 percent (but no 
higher) rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in July 2001 
and March 2004 fulfill the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
VA examinations have been conducted. 

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the March 2004 letter that completed 
the fulfillment of the VCAA notice requirements after the 
initial adverse rating decision of October 2001.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in October 2003.  The RO provided 
additional VCAA notice in March 2004.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Ratings for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The RO later assigned a higher 
rating effective from a later date.  The Board will consider 
the evidence for the entire period since the June 8, 2001, 
effective date of the grant of service connection, and will 
determine what ratings are warranted over that period.

Under the rating schedule, the criteria for ratings of 50 
percent or higher for PTSD and other mental disorders are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

The claims file contains records of VA mental health 
treatment of the veteran from 2000 forward.  In 2001, the 
veteran was diagnosed with PTSD.  VA received his claim for 
service connection and compensation for PTSD on June 8, 2001.

In 2000 and 2001, the veteran had VA outpatient mental health 
counseling and treatment.  He reported having nightmares and 
frequent intrusive thoughts about traumatic events during his 
service in Vietnam.  He sometimes reported suicidal ideation, 
and he denied any history of hallucinations.  He indicated 
that he had difficulty feeling pain or love, and avoided 
getting close to anyone.  He stated that this emotional 
numbing had led to his divorce in the early 1980s.  He 
reported that he was extremely irritable and intolerant with 
people.  He related that he was unable to suppress angry 
outbursts, and that he had repeatedly lost jobs and customers 
due to such outbursts.  He indicated that he was self-
employed as a carpenter, building cabinets.  He stated that 
he had obtained very little work in recent times, and that he 
had lost customers, including a large contract, due to his 
irritability and outbursts in interactions with people.  He 
stated that he stayed in his house by himself most of the 
time.  He indicated that he often neglected to bathe for days 
at a time.  Mental health practitioners who saw the veteran 
noted that his mood included depression, irritability, and 
anger.  There were no signs of disorientation.

Treatment and examination records and the veteran's 
statements indicate that from the time the veteran sought 
treatment in 2000 his PTSD symptoms, particularly his 
irritability and anger, impaired him to the extent that he 
could not work for an employer, and he retained very little 
paid work as an independent contractor.  He was fairly 
isolated from family and social interaction as a result of 
his PTSD symptoms.  The evidence reflects impaired impulse 
control and some neglect of personal hygiene.  

On VA examination in August 2001, the veteran was neat in 
appearance, and his speech was normal in rate and volume.  
His mood was described as a mixture of depression, despair, 
irritability, anxiety, anger and futility.  Affect was 
restricted, shallow, and depressed.  Orientation was within 
normal limits, and memory was intact.  Insight was poorly 
developed, and judgment was considered fair.  His Global 
Asssessment of Functioning (GAF) score was reported to be 45.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  

Records from 2002 to 2005 show the veteran to be largely 
isolated.  He reported panic attacks and difficulty 
concentrating.  Practitioners consistently found that he was 
depressed.  He participated in a VA inpatient PTSD treatment 
program for several weeks in 2004.  There was not evidence of 
hallucinations, disorientation, danger to self or others.  By 
the time of another VA examination in September 2004, the 
veteran's GAF score had dropped to 30.  

The difficulty in assigning a disability evaluation in this 
case appears to arise from the fact that the veteran's PTSD 
symptoms do not fit neatly into either criteria for a 50 
percent or a 70 percent rating.  The veteran's impaired 
judgment, flattened affect and disturbances of motivation and 
mood as evidenced by his reportedly pessimistic outlook all 
appear to fall within the criteria for a 50 percent rating.  
However, the veteran does exhibit some symptoms listed for a 
70 percent rating, such as impaired impulse control and 
difficulty in adapting to stressful situations.  It appears 
from a review of clinical and therapy notes that the 
veteran's depression is near-continuous.  It has been 
reported by many care providers that the veteran is socially 
isolated as a result of his anger and outbursts.  Such 
symptoms would appear to be contemplated under the criteria 
for a 70 percent rating.  The Board believes it significant 
however that the GAF score of 45 reported in 2001 represents 
serious symptoms (such as suicidal ideation and severe 
obsessional rituals).  Viewing the totality of the evidence 
prior to September 20, 2004, the Board is compelled to find 
that the veteran's PTSD disability picture more nearly 
approximated the criteria for a 70 percent rating, especially 
with the GAF scores are considered.  Accordingly, the Board 
finds that a 70 percent is warranted from June 8, 2001.  
Fenderson.  

However, the preponderance of the evidence is against a 
finding that a rating in excess of 70 percent is warranted at 
any time period contemplated by this appeal.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication, nor is there persuasive evidence of 
persistent delusions or hallucinations.  The clinical and 
examination reports show no disorientation, memory loss for 
close relatives or his own name or occupation.  Other than 
anger outbursts, there does not appear to be evidence of 
inappropriate behavior, and the Board is unable to find that 
there is a persistent danger of the veteran hurting himself 
or others.  In sum, the Board finds that a 70 percent rating, 
but no higher, is warranted from June 8, 2001.  In reaching 
this determination, the Board has resolved all reasonable 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b).

The Board acknowledges that the veteran has been found to be 
entitled to a total rating based on individual 
unemployability.  However, the issue currently before the 
Board regards the appropriate scheduler rating to be 
assigned.  For the reasons set forth above, the Board is 
unable to find that more than a 70 percent rating is 
warranted based on the regulatory criteria.  




ORDER

Entitlement to assignment of a disability rating of 70 
percent (but no higher) for PTSD is warranted, effective from 
June 8, 2001.  To this extent, the appeal is granted, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


